DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the claims and applicant arguments/remarks, filed on 04/14/2022, is acknowledged.  
Claims 14-25 are pending in this action.  Claims 1-13 have been cancelled previously.  Claims 14-15 and 18-25 have been amended.  Claims 14-25 are currently under consideration.
Any rejection or objection not reiterated in this action is withdrawn.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
This application is a 371 of PCT/JP2018/028571, filed July 31, 2018.  

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in a telephone interview with Joseph R. Baker, Jr. on 07/08/2022.  The application has been amended as follows: 
Cancel claims 20, 22, 25.
In claim 14 delete “An adhesive” and substitute therefor –An adhesive in a form of a gel--.
In claim 14 delete “hydroxide.” and substitute therefor –hydroxide, and wherein a gel intensity of the adhesive during coating is 100 g/50 cm2 or more and an adhesive force of the adhesive is ball tack 26 or more.”
In claim 16 delete “polyhydric acid glycerin” and substitute therefor -- polyhydric alcohol is glycerin--.
In claim 21 delete “a gel intensity of the adhesive coating” and substitute therefor --the gel intensity of the adhesive during coating--. 
In claim 23 delete “an adhesive force” and substitute therefor –the adhesive force--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art teaches a large variety of adhesive compositions that may include compounds as instantly claimed. 
The prior art does not teach or suggest adhesive compositions in a form of a gel and comprising claimed compounds in claimed amounts, wherein aqueous and insoluble cross-linking agents are used at a specific mass ratio in the range from 1:5 to 1:40.  Applicant teaches that said approach provides adhesive compositions with improved moldability, strong adhesive force to a skin, and/or enhanced shape retention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claim 14-19, 21, 23-24 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672. The examiner can normally be reached 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615